DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 20-30 in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that there is no additional search burden on the Examiner for the reasons that Group I and Group II share the same class/subclass and that the claims in the subject matter were searched and examined in the parent application.  This is not found persuasive because search burden is not solely on the difference of class/subclass but also if they employ different search strategies or search queries. Group I requires the search of least about 10,000 lux of a light beam at a wavelength in the UV-vis spectrum on top of the subject matter argued by the Applicant whereas Group II requires the search any radiation on top of the UV-vis spectrum with a wavelength above 350 nm and below 500 nm. Hence the inventions require different search queries and search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claims 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwerdtfeger (Schwerdtfeger, E. et al. “Reduction of Cr(VI) polymerization catalysts by non-olefinic hydrocarbons” Applied Catalysis A: General 423-424 (2012) 91-99; cited in Office Action 12/30/2020 of parent application number 17/019,413) as evidenced by Wikipedia (“Fluorescent Lamp”) and United Nuclear (“Test tubes, standard” Jun. 10, 2019).
	Regarding Claims 20 and 25-26, Schwerdtfeger teaches a first step of reducing supported chromium catalyst comprising Cr(VI) (equivalent to the instantly claimed hexavalent oxidation state) by irradiating with ambient fluorescent light in the presence of non-olefinic hydrocarbons to form a reduced chromium catalyst. It is known to a skilled artisan that fluorescent light spectrum has a high intensity at around 480 nm to about 570 nm (page 92, sect. 2.2), which is within the instantly claimed UV-vis spectrum of 100-700 nm. Schwerdtfeger further teaches a second step of adding a solution of methanol, ethanol, water and 0.3% HCl to hydrolyze the ligands on the chromium. i.e. alcohol compound and/or a carbonyl compound are necessarily formed in Schwerdtfeger. In fact, Schwerdtfeger teaches on pages 93-94, sect. 3.2 that reduction of supported Cr(VI) catalyst takes place in the presence of n-heptane, which is followed by the addition of methanol solvent to hydrolyze the ligands attached to the catalyst and GC analysis showed the oxidized product C7 ketone (see page 94, 1st col., lines 4-9). Moreover, Schwerdtfeger teaches on page 94, 1st col. that reduction of supported Cr(VI) catalyst takes place in the presence of n-hexane, which is followed by the addition of a solution containing ethanol, 5% H2) and 0.3% HCl to hydrolyze the redox products from chromium and GC analysis showed the oxidized product 2-hexanol and 3-hexanol. Schwerdtfeger also conducts the same process for the following hydrocarbons to obtain the oxidized products:

    PNG
    media_image1.png
    342
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    662
    media_image2.png
    Greyscale

	Regarding Claims 20, 24 and 29, Schwerdtfeger is silent about the fluorescent light having at least 10,000 lux of a light beam, from about 50,000 to about 500,000 lux, and from about 50,000 to about 200,000 lux. However, as evidenced by Wikipedia, the efficacy of any fluorescent lighting system is 50-100 lumens per watt. It is known to a skilled artisan that lux is equal to one lumen per square meter and to calculate the lux from the lumen value, the surface area (square meter) where the fluorescent light hits has to be calculated first. As shown in Fig. 1 of Schwerdtfeger, one of the glass containers used for the conversion to alcohol and/or carbonyl is a test tube (C). As evidenced by United Nuclear, the dimensions of a standard test tube is 15 mm x 150 mm and the surface area is calculated using the formula A = 2πrh+2πr2. Based on the entire dimension of the standard test tube, the surface area is about 7422 mm2.  Thus, the lux of the fluorescent light beam of Schwerdtfeger is calculated from the lumens and surface area (after conversion to m2 from the obtained mm2) using the online conversion system (see screenshots below):

    PNG
    media_image3.png
    434
    676
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    423
    662
    media_image4.png
    Greyscale

	Furthermore, based on Fig.1C of Schwerdtfeger, the mixture of the catalyst and hydrocarbon appear to cover about less than half of the test tubes. Hence the lux of the fluorescent light beam would be expected to increase because the irradiation takes place only in the area of the test tube where the mixture of the catalyst and hydrocarbon is contained (see screenshots below calculated based on half of the surface area of the test tube, i.e. 3887.72 mm2):

    PNG
    media_image5.png
    392
    660
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    390
    658
    media_image6.png
    Greyscale

	Hence, depending on the surface area of the mixture contained in the test tube and lumens of the fluorescent light, the process of claim 20 is either anticipated by or prima facie obvious over Schwerdtfeger and as evidenced by Wikipedia and United Nuclear.
Regarding Claims 24 and 29, the claimed lux neither overlaps nor lies inside the above calculated lux of Schwerdtfeger. However, increasing the lux of Schwerdtfeger’s fluorescent light beam to that of the claimed lux means that the intensity of the light that 
Regarding Claims 21, Schwerdtfeger teaches that Cr(VI) is reduced to Cr(IV) or Cr(II) (page 98, 2nd col.).
	Regarding Claim 22, Schwerdtfeger teaches that the supported catalyst comprising Cr(VI) is contained in a glass vessel sealed with Teflon-seated valves and hydrocarbon liquid is added to submerge the catalyst (page 92, sect. 2.2). This catalyst setup shows that the hydrocarbon reactant is added over a fixed bed supported catalyst contained in the glass vessel. Furthermore, Schwerdtfeger teaches that the hydrocarbon can also be added over a fluidized bed of the supported catalyst (page 92, 2nd col.).
	Regarding Claim 23, Schwerdtfeger teaches on page 94, 1st col. that hydrolysis (where n-hexane has been used as the hydrocarbon) is conducted by contacting a solution of ethanol, 5% H2O and 0.3% HCl at a temperature of 80 ºC.
nd col.) and thus oxidized product has to necessarily be separated from the catalyst bed to be analyzed by GC-MS.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 23-28 of U.S. Patent No. 11,180,435B2 (‘435).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a process for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound, the process comprising: (i) irradiating the hydrocarbon reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in 10the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; and (ii) hydrolyzing the reduced 
Claims of ‘435 are silent about irradiating with at least about 10,000 lux of light beam, however the specification of ‘435 defines the lux of the light beam used for irradiation as being at least about 100 lux. MPEP  804 states:
Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
  Hence a skilled artisan would have been motivated to use the lux described in the specification of ‘435 in the claimed process of ‘435 to arrive at the instantly claimed invention.

Claims 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,142,491B2 (‘491).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a process for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound, the process 
Claims of ‘491 are silent about irradiating with at least about 10,000 lux of light beam, however the specification of ‘491 defines the lux of the light beam used for irradiation as being at least about 100 lux. MPEP § 804 states:
Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
  Hence a skilled artisan would have been motivated to use the lux described in the specification of ‘491 in the claimed process of ‘491 to arrive at the instantly claimed invention.

Claims 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,078,143B2 (‘143).

Claims of ‘143 are silent about irradiating with at least about 10,000 lux of light beam, however the specification of ‘143 defines the lux of the light beam used for irradiation as being at least about 100 lux. MPEP § 804 states:
Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).


Claims 20-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 17/501,020 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a process for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound, the process comprising: (i) irradiating the hydrocarbon reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in 10the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; and (ii) hydrolyzing the reduced chromium catalyst to form a reaction product comprising the alcohol compound and/or the carbonyl compound.
Copending claims are silent about irradiating with at least about 10,000 lux of light beam, however the specification of the copending claims defines the lux of the light beam used for irradiation as being at least about 100 lux. MPEP § 804 states:
Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
  Hence a skilled artisan would have been motivated to use the lux described in the specification of the copending application in the process of the copending claims to arrive at the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/406,208 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a process for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound, the process comprising: (i) irradiating the hydrocarbon reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in 10the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; and (ii) hydrolyzing the reduced chromium catalyst to form a reaction product comprising the alcohol compound and/or the carbonyl compound.
Copending claims are silent about irradiating with at least about 10,000 lux of light beam, however the specification of the copending claims defines the lux of the light beam used for irradiation as being at least about 100 lux. MPEP § 804 states:
Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
  Hence a skilled artisan would have been motivated to use the lux described in the specification of the copending application in the process of the copending claims to arrive at the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
	The subject matter of Claim 30 is free of prior art. The closest prior art reference Schwerdtfeger (Schwerdtfeger, E. et al. “Reduction of Cr(VI) polymerization catalysts by non-olefinic hydrocarbons” Applied Catalysis A: General 423-424 (2012) 91-99; cited in Office Action 12/30/2020 of parent application number 17/019,413) and its teachings are set forth above.
	Schwerdtfeger teaches the use of reduced chromium catalyst in polymerization reaction (page 92, sect. 2.4). However, Schwerdtfeger fails to teach or suggest separating at least a portion of the reduced chromium catalyst from the product after hydrolysis step and calcining the at least a portion of the reduced chromium catalyst to regenerate the supported chromium catalyst. 
	A skilled artisan would not have been motivated to use the teachings of Schwerdtfeger to arrive at Claims 30.

Conclusion
	Claims 20-30 are rejected and no claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622